Conlan, J.
This is an appeal from a judgment entered by a direction of the court, and from an order denying a motion for a new trial.
The action >vas. brought to recover the balance due on á promissory note made by the Merriam Company to the order of the Wood & Parker Company and indorsed by Robert H. Merriam before delivery to the Wood & Parker Company.
At the close of the trial the defendants moved for a direction in favor of the defendants on the sole ground that the plaintiff -by placing the promissory note in suit in' custody of the Wood & Parker Company and their attorneys, gave them ostensible author*787ity to make the settlement which was not disputed was made, and, therefore, we are entitled to a verdict.”
The attorney for the plaintiff moved for a direction in favor of the plaintiff.
By these requests the whole matter in controversy was narrowed to the question of settlement as litigated on the trial.
The effect of these two requests was to submit all questions of fact to the court, and as there appears to have been some conflicting testimony as to what actually took place, as well as the authority of Parker to bind the plaintiff, we think the judgment should be affirmed.
Judgment affirmed, with costs.
Fitzsimons and Schuchman, JJ., concur.
Judgment affirmed, with costs.